Case 1:17-cr-00434-ARR Document 283-3 Filed 09/13/21 Page 1 of 4 PageID #: 3913



A quien corresponda

Honorable Juez

Asunto de Fabián Reyes Rojas

Estimado Juez, Mi nombre es Fabiola Reyes Rojas, soy la hermana de Fabián, hombre
trabajador, responsable, humilde y gran ser humano que ayuda a su prójimo. Le presento
humildemente la siguiente carta, con el mayor respeto y honor que tiene su investidura,
para brindarle los antecedentes de nuestra familia y del carácter y situación actual de Fabián
Reyes Rojas. Nuestra familia nació y se crio en un pequeño pueblo del Estado de Tlaxcala.
Nuestra crianza fue de un hogar modesto, que se caracterizó por el sentido de respeto de
nuestro Padre y Madre hacia los demás, el cumplimiento de las tareas de la casa y trabajar
siempre duro y responsablemente para contribuir a nuestro hogar y sociedad.

En ningún momento, Señoría, donde pensamos o guiamos hacia una vida deshonesta o
que incentivó a hacer dinero “fácil”. Soy madre soltera de dos hijos y desafortunadamente
viuda. El valor de nuestros padres hacia el trabajo arduo es el legado más importante que
enseñaron a nuestra familia. Nuestros padres siempre valoraron las cosas pequeñas y
sencillas de la vida y constantemente pensaban que nos esforzáramos por tener una vida
digna y honorable, que debería lograrse a través de la educación y el trabajo.

También pensamos que el camino que elegimos debe hacerse con el más alto nivel de
responsabilidad, lealtad, sacrificio, honor y respeto hacia los demás. Así, mismo desde que
Fabián dejo nuestro pueblo natal y no volví a verlo porque se fue a trabajar fuera del país
siendo tan joven, él siempre fue un hombre que trabajo y también ya había formado su
propia familia. En ese momento, cuando Fabián estaba trabajando nos llamaba por teléfono
y nos contaba que estaba laborando en una marqueta empaquetando carne, también se
desempeñó como empleado en una lavandería y su último trabajo fue en una construcción
como ayudante, como lo mencione antes el siempre ayudo a su prójimo, en mi caso me
apoyaba económicamente con mis hijos para solventar los gastos de sus estudios porque
mi esposo falleció y él fue como un padre para ellos, también ayudo a mis padres quienes
ya son mayores de edad y enfermos. En ese momento supe que nuestro hermano había
heredado la ética de trabajo honesto y arduo que nuestro Padre nos enseñó.



Fabián Reyes (como la mayoría de nuestra familia, hablando en términos generales porque
este era un valor fundamental de nuestra familia) es un hombre trabajador y responsable
que anhela mantener y ayudar a su familia. Es padre de tres hijas, desde los veinticuatro a
ocho años, y que actualmente atraviesa la prueba de su vida que solo podría estar marcada
por el destino o que Dios podría haber permitido.
Case 1:17-cr-00434-ARR Document 283-3 Filed 09/13/21 Page 2 of 4 PageID #: 3914



Es un hombre con debilidades, como cualquier otro, pero que ha sido siempre un buen hijo,
padre y hermano. Dada su situación actual, corre el riesgo de perder la posibilidad de ver
crecer a sus hijas, mantenerlas apoyándolas en sus estudios.

Fabián mi hermano se hace mil veces la misma pregunta por su situación ¿Por qué yo?, y
es por eso que vengo humildemente a usted, señoría, para implorar clemencia hacia el caso
de mi hermano. Como Juez a cargo de su caso y como Administrador de Justicia en su
Distrito, les imploro respetuosamente que brinden la justicia que se merece mi hermano.
Sabiendo que este padre de familia, hermano e hijo, ha sido un ciudadano que siempre; así
como, un hombre que trabajó arduamente para brindar financiamiento a mis padres a sus
hijas y también a mis hijos.

De mis pláticas y oraciones con Dios, mi mayor pesar es que el tiempo sigue transcurriendo
mi padres cada vez más adultos, ellos y yo tenemos la ilusión de volver a verlo y quizá la
vida de mis padres no sea tan larga. Posteriormente, Señoría, sepa que cualquier sentencia
que le dé a mi hermano será tomada con la convicción y humildad de que “toda autoridad
viene de Dios y debe ser obedecida”. Sin embargo, si Su Señoría escucha el grito de piedad
y clemencia de esta hermana mayor para su hermano menor arrepentido, habrá hecho
justicia.

Respetuosamente, una mujer angustiada que busca la libertad de su hermano menor.

Agradeciendo siempre su amable atención.

Respetuosamente.

Fabiola Reyes Rojas.
Case 1:17-cr-00434-ARR Document 283-3 Filed 09/13/21 Page 3 of 4 PageID #: 3915




To whom it may concern

Honorable Judge

Re: Fabián Reyes Rojas



Dear Judge, my name is Fabiola Reyes Rojas, I am the sister of Fabián, a hardworking, responsible,
humble man and great human being who helps his neighbor. I humbly present the following letter, with
the utmost respect and honor to you, to provide you with the background of our family and the
character and current situation of Fabián Reyes Rojas. Our family grew up in a small town in the state of
Tlaxcala. Our upbringing was in a modest home, characterized by our Father and Mother's sense of
respect for others, fulfilling the tasks of the household and always working hard and responsibly to
contribute to our home and society.

At no time, Sir, were we taught or led to a dishonest life or encouraged to make 'easy' money. I am a
single mother of two and unfortunately a widow. Our parents' courage in the face of hard work is the
most important legacy they taught our family. Our parents always valued the small and simple things in
life and constantly taught us that we should strive for a dignified and honorable life, to be achieved
through education and work.

We also believe the path we choose should be taken with the highest level of responsibility, loyalty,
sacrifice, honor and respect for others. So, even though Fabián left our hometown and we did not see
him again, because he went to work outside the country when he was so young, he was always one who
worked and he had also already formed his own family. At that time, when Fabián was working, he
called us on the phone and told us that he was working in a market, packing meat, he also worked as an
employee in a laundry and his last job was in construction as an assistant, as I mentioned before he
always helped his neighbor, in my case he helped me financially with my children to cover the expenses
of their studies, because my husband passed away and Fabian was like a father to them. He also helped
my parents who are elderly and sick. At that moment I learned that our brother had inherited the
honest and hard work ethic that our Father taught us.

Fabian Reyes (like most of our family, generally speaking because this was a core value of our family) is a
hardworking and responsible man who longs to support and help his family. He is the father of three
daughters, from the ages of twenty‐four to eight, and is currently going through the biggest test of his
life, something that could only be marked by fate or that God could have allowed.

He is a man with weaknesses, like any other, but he has always been a good son, father and brother.
Given his current situation, he runs the risk of losing the chance to see his daughters grow up, to keep
supporting them in their education.

Fabian my brother asks himself a thousand times the same question about his situation: Why me?, and
that is why I come humbly to you, sir, to implore clemency in the case of my brother. As the Judge in
charge of his case and as the Administrator of Justice in your District, I respectfully implore you to
provide the justice my brother deserves. Knowing that this father of family, brother and son, has been a
Case 1:17-cr-00434-ARR Document 283-3 Filed 09/13/21 Page 4 of 4 PageID #: 3916



good citizen and a man who worked hard to provide funding to my parents, to his daughters and also to
my children.




From my conversations and prayers with God, my greatest regret is that time continues to pass and my
parents grow older, they and I have the illusion of seeing him again, and maybe my parents' life is not
much longer. Subsequently, Sir, know that any sentence you give my brother will be taken with the
conviction and humility that 'all authority comes from God and must be obeyed'. However, if the
honorable judge hears this older sister's cry of mercy and clemency for her repentant younger brother,
you will have done justice.

Respectfully, an anguished woman seeking the freedom of her younger brother.

Always thanking you for your kind attention.

Respectfully.

Fabiola Reyes Rojas.
